Name: Commission Regulation (EEC) No 2279/88 of 25 July 1988 setting rules for the application of Regulation (EEC) No 2181/88
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 7. 88 Official Journal of the European Communities No L 200/ 17 COMMISSION REGULATION (EEC) No 2279/88 of 25 July 1988 setting rules for the application of Regulation (EEC) No 2181/88 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2181 /88 of 18 July 1988 authorizing the processing into alcohol of nectarines withdrawn from the market during the 1988 marketing year ('), and in particular Article 2 thereof, Whereas Regulation (EEC) No 2181 /88 made the provisions of Article 21 ( 1 ) (b) of Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (2), as last amended by Regulation (EEC) No 2238/88 (3), applicable to nectarines until the end of the present marketing year ; Whereas rules for the application of the said Article 21 ( 1 ) (b) were set by Commission Regulation (EEC) No 1561 /70 of 31 July 1970 laying down conditions for awarding contracts for distilling operations in respect of certain fruit withdrawn from the market (4), by Commission Regulation (EEC) No 1562/70 of 31 July 1970 laying down conditions for the supply to the distilling industries of certain fruit withdrawn from the market (*) and by Commission Regulation (EEC) No 55/72 of 12 January 1972 laying down conditions for inviting tenders for the disposal of fruit and vegetables withdrawn from the market (6), as last amended (all three Regulations) by Regulation (EEC) No 1 632/84 Q ; Whereas distillation operations under Regulation (EEC) No 2181 /88 should be subjected to the same rules mutatis mutandis ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Regulations (EEC) No 1561 /70, (EEC) No 1562/70 and (EEC) No 55/72 shall be applicable mutatis mutandis to the distillation of nectarines under Regulation (EEC) No 2181 /&amp;8 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 191 , 22. 7 . 1988 , p. 12. (2) OJ No L 118 , 20 . 5 . 1972, p. 1 . 0 OJ No L 198 , 26 . 7. 1988, p. 1 . (4) OJ No L 169, 1 . 8 . 1970, p. 63 . 0 OJ No L 169, 1 . 8 . 1970, p. 67. (6) OJ No L 9, 12. 1 . 1972, p. 1 . O OJ No L 154, 9 . 6 . 1984, p . 25 .